Citation Nr: 0420857	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer 
disease, hiatal hernia with esophageal reflux, and Barrett's 
esophagus, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic right 
knee condition.

3.  Entitlement to service connection for right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic 
condition associated with chest pain complaints.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease,. rated as 10 percent disabling 
prior to June 27, 2000.

7.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling from June 27, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.R.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and August 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In July 2001, the RO increased the veteran's disability 
rating for lumbosacral spine degenerative disc disease from 
10 to 20 percent, effective from June 2000.

A videoconference hearing was conducted by the RO in December 
2000.  

The undersigned Veterans Law Judge of the Board conducted a 
hearing in Las Vegas, Nevada in March 2004.

The issues of entitlement to service connection for right 
knee disability and heart disease and an increased rating for 
lumbar spine degenerative disc disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has no more than recurrent epigastric 
distress, regurgitation, pyrosis, and chest and arm pain from 
his service-connected peptic ulcer disease, hiatal hernia 
with esophageal reflux, and Barrett's esophagus.

2.  The RO denied service connection for a chronic right knee 
condition in March 1988.  It notified the veteran of that 
decision and of his right to appeal in April 1988.  He did 
not timely appeal.  

3.  Since then, evidence provides a new factual basis to 
consider the claim.

4.  The RO denied service connection for a chronic condition 
associated with chest pain complaints in March 1988.  It 
notified the veteran of that decision and of his right to 
appeal in April 1988.  He did not timely appeal.  

5.  Since then, evidence provides a new factual basis to 
consider the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for peptic ulcer disease, hiatal hernia with 
esophageal reflux, and Barrett's esophagus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7346 (2003).

2.  The March 1988 rating decision denying service connection 
for a chronic right knee condition is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.302, 20.1103 (2003).

3.  The March 1988 rating decision denying service connection 
for a chronic condition associated with chest pain complaints 
is final.  New and material evidence sufficient to reopen the 
claim for heart disease has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the June 2002 and January 2004 VCAA 
letters to him.  The June 2002 letter advised the veteran 
concerning his right knee and heart claim what evidence must 
show to establish entitlement, evidence he could send, and 
when he needed to respond.  The January 2004 VCAA letter 
advised the veteran concerning his right knee, heart, and 
gastrointestinal claims that this was an opportunity for him 
to tell VA about any evidence it may not have considered.  It 
advised him where to send information or evidence and when to 
send it.  It advised him what the status of his claim was and 
how he could help.  It indicated what evidence it had 
received, what evidence it was responsible to obtain, and 
what evidence it would make reasonable efforts on his behalf 
to obtain.  It told him that he must give VA enough 
information about his records to request them.  He was 
advised that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  He was advised what the 
evidence must show to support his claim, and how VA would 
help him obtain evidence.  He was advised what the evidence 
must show to support service connection and an increased 
rating.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, after the June 2002 VCAA letter, the RO readjudicated 
the claim for service connection for chronic right knee 
disability and chronic disability associated with chest pain 
complaints in August 2002, and conducted a de novo review in 
January 2003.  After the January 2004 VCAA letter, the RO 
rendered decisions on the claims in February 2004.  
Therefore, there was proper subsequent VA process and there 
is no prejudice to the veteran.  

Increased rating for peptic ulcer disease, hiatal hernia, 
esophageal reflux, and Barrett's esophagus.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Effective July 2, 2001, VA made amendments to 
38 C.F.R. §§ 4.112 and 4.114.  In particular, changes to 
38 C.F.R. § 4.112 affect considering weight loss in rating 
disabilities of the digestive system.  See 66 Fed. Reg. 
29486-89 et seq. (July 2, 2001) [codified at 38 C.F.R. § 
4.114 (2003)].  However, the veteran testified in March 2004 
that he is gaining weight and had not had any weight loss.  
Additionally, no evidence shows anemia.  Additionally, 
Diagnostic Codes were changed.  The changes are not material 
to the claim and neither the new nor the old version is 
favorable.

A 10 percent rating is warranted under Diagnostic Code 7346, 
hiatal hernia, if there are two or more of the symptoms 
necessary for a 30 percent rating of less severity.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or if there are other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003).

A 30 percent rating is warranted under Diagnostic Code 7203 
if there is moderate stricture of the esophagus.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A 10 percent rating is warranted under Diagnostic Code 7305, 
duodenal ulcers, when there is evidence of a mild duodenal 
ulcer or recurring symptoms once or twice a year.  A 20 
percent rating is warranted when there is moderate duodenal 
ulcer; recurring episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe duodenal ulcer; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2003).

A July 1985 service upper gastrointestinal series revealed a 
hiatal hernia with gastroesophageal reflux; aphthous like 
antral ulcers consistent with gastritis; and a single 
inferior bulbar ulcer.

On VA evaluation in October 1999, the veteran complained of 
abdominal pain with nocturnal reflux with aspiration.  His 
hematocrit was 44.7 percent with a reference range of 42 to 
52 percent on VA evaluation in October 1999.  

In October 1999, the veteran stated that he was currently 
having reflux approximately 3 to 4 times per week.  

On VA examination in November 1999, the examiner considered 
history supplied by the veteran concerning his disease since 
1983.  The veteran stated that he does not have any vomiting 
now and it was reported that there had been no weight loss 
and that there was no sign of anemia.  There was some 
tenderness over the left lower quadrant of the abdomen but it 
was slight and quite diffuse.  An upper gastrointestinal 
series was conducted.  The examiner stated that there was no 
specific site of ulcer disease noted per the upper 
gastrointestinal series.  The upper gastrointestinal series 
report indicates that the veteran had a small to moderate 
sliding hiatal hernia with a moderate amount of 
gastroesophageal reflux, extending at least to the level of 
the carina with the veteran recumbent.  The esophagus 
otherwise appeared normal.  There was no evidence of reflux 
esophagitis at that time.  

During a November 1999 VA examination, the veteran stated 
that he sometimes has a little bit of blood when he 
regurgitates at night.  There is no melena.  He reported some 
reflux into his mouth perhaps once or twice a day but he did 
not  have any vomiting since he had been on medication.  He 
did not have nausea.  His general state of health appeared 
satisfactory with no evidence of anemia and no evidence of 
any weight loss.  His weight had been stable and he had been 
trying to lose weight.  The diagnosis was hiatal hernia with 
gastroesophageal reflux disease.

May and July 2000 VA feces specimen reports indicate that the 
tests were negative for occult blood.  

A July 2000 VA laboratory report indicates that the veteran's 
hematocrit was 44.6 percent.  

In October 2000, the veteran noted that there was no mention 
in the statement of the case about him having severe chest 
pains with numbness and pain across his left shoulder and 
down his left arm.

A May 2001 VA examination report indicates that the veteran 
denied any rectal bleeding, hematochezia, and diarrhea and 
that an upper endoscopy revealed a hiatal hernia.  Physical 
examination revealed the abdomen to be soft and nontender.  
The impression was previous history of duodenal ulcer at 
present totally asymptomatic without any evidence of ulcer 
disease; and that he had symptoms suggestive of 
gastroesophageal reflux disease fairly controlled with 
medicine.  An esophagogastroduodenoscopy revealed that there 
was no evidence of significant pathology in the entire 
examined duodenum.   

A June 2001 VA medical record indicates a May 2001 
esophagogastroduodenoscopy found gastritis with positive H-
pylori.  

A June 2001 VA medical record states that the veteran was 
felt to have chest pain either secondary to gastroesophageal 
reflux disease or to angina.  

In August 2001, after further VA study, the impression was 
chest pain, etiology undetermined, probable coronary artery 
disease suspected.  In September 2001, the veteran reported 
that he was eating a lot and gaining weight.  

In October 2001, the veteran stated that it was not true that 
no active ulcer disease was found.  He noted that VA gave him 
medications for H. pylori.

In November 2001, the veteran stated that he eats fine.  

An October 2002 private upper gastrointestinal series report 
states that there was gastroesophageal reflux to the upper 
esophagus without stricture or dysmotility in the esophagus.  
The veteran had a mild gastritis without related ulcer or 
erosions.  

A December 2002 VA medical record states that the veteran had 
a history of chest pain which might be of gastrointestinal 
cause or cardiac cause.  

A January 2004 VA hematocrit test result was 42.2 percent.  

During the hearing before the undersigned in March 2004, the 
veteran testified that he has acid reflux, usually daily, and 
that he sometimes vomits.  He stated that his acid reflux 
burned in his mouth and throat.  

The evidence shows that the veteran has epigastric distress, 
regurgitation, pyrosis, and chest and arm pain.  The Board 
accepts the veteran's testimony about burning in his mouth 
and throat as evidence of pyrosis.

However, the evidence indicates that the veteran does not 
have dysphagia.  In November 2001, the veteran indicated that 
he eats fine.  The October 2002 private upper 
gastrointestinal series report indicates that there was no 
stricture or dysmotility in the esophagus.  

Additionally, hiatal hernia productive of considerable 
impairment of health is not shown.  On VA examination in 
November 1999, the veteran's general state of health appeared 
satisfactory with no evidence of anemia or weight loss.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 7346.  

The evidence shows that the veteran does not have moderate 
stricture of the esophagus.  The October 2002 private upper 
gastrointestinal series report states that there was 
gastroesophageal reflux to the upper esophagus without 
stricture or dysmotility in the esophagus.  Accordingly, a 
higher rating under Diagnostic Code 7203 is not warranted.

The evidence shows that the veteran does not have a moderate 
duodenal ulcer or recurring episodes of severe symptoms 2 or 
3 times a year.  The veteran's hematocrit was within the 
reference range in October 1999 and was 42.2 percent in 
January 2004.  The upper gastrointestinal series conducted by 
VA in November 1999 revealed no specific site of ulcer 
disease, and there was no melena reported.  May and July 2000 
VA feces specimen reports were negative for occult blood.  
The veteran denied any rectal bleeding on VA examination in 
May 2001.  The esophagogastroduodenoscopy conducted in May 
2001 showed no evidence of significant pathology in the 
entire examined duodenum.  The impression was previous 
history of duodenal ulcer at present totally asymptomatic 
without any evidence of ulcer disease; and that he had 
symptoms suggestive of gastroesophageal reflux disease fairly 
controlled with medicine.  The October 2001 private upper 
gastrointestinal series revealed mild gastritis but no ulcer 
or erosions.  The veteran notes that he has been prescribed 
medication for H. pylori.  However, showing H. pylori is not 
showing ulcer.  Additionally, the veteran reported that he 
sometimes has a little bit of blood when he regurgitates at 
night.  However, the other evidence reported in this 
paragraph is more persuasive evidence that he does not have a 
moderate duodenal ulcer with recurring episodes 2-3 times a 
year.  Accordingly, an increased rating under Diagnostic Code 
7305 is not warranted.

The Board notes the provisions of 38 C.F.R. §§ 4.113 and 
4.114.  Section 113 indicates that there are diseases within 
the abdomen which produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Section 114 indicates not to combine ratings under Diagnostic 
Code 7346, 7305, and 7203 with each other.  Section 114 
indicates to assign a single evaluation under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

The overall manifestations do not warrant elevation to the 
next higher evaluation in this case.  There was no sign of 
anemia or evidence of weight loss on VA examination in 
November 1999.  The examiner in May 2001indicated that the 
veteran's duodenal ulcer was totally asymptomatic and the 
esophagogastroduodenoscopy revealed no evidence of 
significant pathology of the entire examined duodenum.  The 
October 2000 private upper gastrointestinal series revealed 
no stricture or dysmotility in the esophagus. 

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Finality

The RO denied service connection for a chronic right knee 
condition and a chronic condition associated with chest pain 
in March 1988 and the veteran did not appeal those decisions 
within one year of the April 1988 letter to the veteran.  
Accordingly, those decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim. 38 U.S.C.A. § 5108.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  

Effective August 29, 2001, 38 C.F.R. § 3.156 was amended to 
read as follows: 
§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Heart disease or arthritis will be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Right knee

The veteran was seen in a service emergency room in January 
1987.  Clinical observations included right knee erythema, 
warmth, 2+ subpatellar and surrounding edema, and soft tissue 
prepatellar swelling.  An X-ray was negative.  The 
assessment/diagnosis was prepatellar bursitis.  Three days 
later, X-rays were negative, there was no effusion, and he 
had a full range of motion.  There was mild bogginess of the 
infrapatellar bursa and mild tenderness.  The assessment was 
infrapatellar bursitis.  

On service retirement examination in March 1987, clinical 
evaluations of the veteran's musculoskeletal system and lower 
extremities were normal.

The March 1988 RO rating decision denying service connection 
for a chronic right knee condition noted that infrapatellar 
bursitis was diagnosed in January 1987 and that there was no 
chronic condition identified at the time of the retirement 
examination.  The veteran was notified of the March 1988 
rating decision in April 1988 and did not appeal it within 
one year thereof.  Accordingly, it is final.  

Since then, January 2003 private medical evidence containing 
a history of chronic right knee problems off and on over the 
last 10-15 years and showing an MRI impression of a mild 
sprain of the anterior cruciate ligament and mild 
chondromalacia patella with mild irregularity at the lateral 
facet surface has been received.

Based upon the partial reasoning and the facts at the time of 
the prior denial (lack of a chronic condition), the January 
2003 private medical evidence is new and material and the 
claim is reopened.  

Heart disease

Service medical records show complaints of chest pain on 
several occasions and an exercise treadmill test was 
prescribed to rule out early coronary artery disease in May 
1982.  The veteran was followed up for chest pain in 
September 1982, when it was stated that there was no 
objective evidence of significant coronary artery disease.  
He was referred to cardiology consultant in February 1983 
with a history of acute precordial chest pain, with possible 
radiation to the neck or left arm.  The referring physician 
stated that he suspected arteriosclerotic heart disease.  

The service cardiology consultant's February 1983 report 
indicates that he reviewed medical records and examined the 
veteran.  His impression was that the veteran did have some 
kind of an accident which they could not diagnose at that 
time, probably because he came to the hospital three days 
late.  The accident could have been a muscle injury or a 
spontaneous pneumothorax.  Whatever it was, there was no sign 
of the disease currently or any remnants of whatever may have 
happened at that time.  The sharp chest pains he was having 
currently were quite atypical for cardiac pain.  The 
cardiologist could find the source spot which corresponded 
approximately to the point where the veteran complained of 
shooting pains.  This was located approximately in the middle 
of the 6th rib arch at the level of the anterior axillary 
line of the left side.  He believed these were 
musculoskeletal chest pains and that the shortness of breath 
that accompanied them corresponded to reactive 
hyperventilation because of anxiety.  

The veteran was seen again for chest pain in March 1983 and 
in June 1983, when it was reported to be noncardiac.  

On service retirement examination in March 1987, clinical 
evaluations of the veteran's heart and vascular system were 
normal.

The March 1988 RO rating decision noted in-service chest pain 
complaints.  It noted that some examiners felt the complaint 
was related to gastroenteritis or other gastrointestinal 
problems, and that other examiners felt that the veteran was 
suffering a painful syndrome related to his ribs.  It also 
noted that there had been a diagnosis of thoracic cage 
syndrome.  The rating decision indicates that the March 1987 
retirement examination failed to note any abnormality of the 
cardiovascular system.  The RO decided that the evidence 
failed to show that the veteran suffered from any chronic 
condition associated with complaint of chest pain.  The 
veteran was notified of the March 1988 rating decision in 
April 1988 and did not appeal it within one year thereof.  
Accordingly, it is final.  

Since then, in June 2001, a VA resting electrocardiogram and 
pharmacological stress test for myocardial ischemia were 
normal.  A myocardial perfusion study revealed evidence of 
apical ischemia and possibly a very mild degree of ischemic 
change along the lateral wall and septum as well.  

Private cardiac catheterization in June 2002 revealed 20-25 
percent stenosis of the mid-circumflex artery.  

Based upon the partial reasoning and the facts at the time of 
the prior denial (lack of a chronic condition), the above 
evidence post-dating the March 1988 decision is new and 
material and the claim is reopened.  


ORDER

Entitlement to an increased rating for peptic ulcer disease, 
hiatal hernia, esophageal reflux, and Barrett's esophagus is 
denied.  

The application to reopen a claim for right knee disability 
is granted.  

The application to reopen a claim for heart disease is 
granted.  


REMAND

Right knee

The veteran was diagnosed with right knee infrapatellar 
bursitis in service in January 1987.  X-rays were negative.  
In January 2003, he told a private physician that he had had 
chronic right knee problems on and off over the last 10-15 
years.  Outside X-rays demonstrated no gross arthritic 
changes.  The MRI impression was of a mild sprain of the 
anterior cruciate ligament and of mild chondromalacia 
patellae.  The RO should obtain a VA examination report which 
contains an opinion as to whether there is a nexus between 
current right knee diagnoses and any in-service 
manifestations. 

Heart disease

A February 1983 service medical record indicates that the 
veteran was felt to have early arteriosclerotic heart 
disease.  He was referred to a cardiology clinician for chest 
pain complaints.  A June 2001 VA myocardial perfusion study 
revealed evidence of apical ischemia and possibly a very mild 
degree of ischemic change along the lateral wall and septum 
as well.  A June 2002 Valley Hospital and Medical Center 
cardiac catheterization revealed 20-25 percent stenosis in 
the mid-circumflex artery.  The RO should obtain a VA 
examination which contains an opinion with reasons as to 
whether the veteran's heart disease was present in service.

Lumbar spine degenerative disc disease

The veteran testified before the undersigned in March 2004 
that he had received an epidural injection for back pain.  
The records he referenced should be obtained.  

Additionally, he was noted to have a history of low back 
strain on service examination in September 1981, and had 
kyphosis of the lumbar spine on service examination in June 
1973.  A March 1985 lumbosacral spine radiographic report 
states that the veteran complained of recurring low back pain 
in the L3/4 area and that the veteran had injured it seven 
years ago and fell on ice.  Neurology was intact and range of 
motion was full.  The X-rays revealed disk space narrowing at 
L5/S1.  The bony and soft tissue structures appeared within 
normal limits.  His service retirement examination in March 
1987 indicated that his notation of cramps in his legs and 
foot trouble referred to back pain in the L5 area with 
tingling and numbness sensations periodically. 

In July 1988, which was after service, the veteran fell 9 
feet from a ladder.  Russell N. Neibaur, M.D. reported in 
July 1991 that the veteran had sustained multiple compression 
fractures to his thoracic and lumbar spine when he fell in 
July 1988.  In September 1991, Dr. Neibaur indicated that 
X-rays showed a fracture at T12.  He stated that prior to the 
injury, the veteran had no back pain and that since the fall, 
he had had complaints of recurrent chronic pain, shooting and 
stabbing type pains in his thorax and in his lower back.  The 
RO should obtain an examination report which indicates how 
much limitation of motion and disability he has currently due 
to the service-connected lumbar spine disability. 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Records of back treatment which the 
veteran referred to in his March 2004 
hearing before the undersigned should be 
obtained.  

2.  A VA right knee examination should 
be conducted.  The examiner should 
review the claims folder, including the 
January 1987 service medical record 
reporting an assessment of right knee 
infrapatellar bursitis, and the January 
2003 private MRI report showing mild 
right chondromalacia patellae, and 
render an opinion as to whether any 
current right knee diagnoses were 
present in or are related to service.  
The claims folder should be made 
available to the examiner.

3.  A VA heart disease examination 
should be conducted.  The examiner 
should review the veteran's claims 
folder, including the 1981 to 1983 
service medical records, examine the 
veteran, and render an opinion with 
reasons as to whether the veteran's 
current heart disease was present in or 
is related to service.  The claims 
folder should be made available to the 
examiner.  

4.  A VA examination should be conducted 
for the veteran's service-connected 
lumbosacral spine degenerative disc 
disease.  The examiner should review the 
claims folder, including the service 
medical records and the September 1991 
private medical report about the 
veteran's post-service back injury in 
July 1988.  If possible, the examiner 
should distinguish the service-connected 
manifestations from the manifestations 
due to the post-service injury.  If such 
distinction cannot be made, such fact 
should be noted.  The claims folder 
should be made available to the 
examiner.

5.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 


U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



